Title: From James Madison to Ambrose Madison, 16 November 1786
From: Madison, James
To: Madison, Ambrose


Dr brothr.
Richmd. Novr. 16. 1786
I have yours by Majr. White. You need not take the Tobo. of Mr Cowherd on the terms he requires. I do not think them unreasonable but I presume the Tobo. is not of the Mountain quality. If it shd. be of the first quality and can be got down in time to go to Philada this fall I would agree to take it in case my own added to it & a few Hhds from yourself & my father making in the whole about a dozen could be got down in time. I would pay for the latter the same as to Mr Cowherd, or replace it with other Tobo. as may be most convenient to you or my father. I wd prefer waggoning the Tobo. if possible. If Mr. Lawson has not procured the books I wish him not to do it now at all. I shall not need them immediately and am put in a train by Mr Jefferson of getting books from London on the best terms possible. I have nothing to add as to the 200 Hhds. Whether any thing will be done on it will not be decided probably before I go thro Philada. I shall take Orange on my way thither. I will speak to Col Campbel on the subject of the land, & write you by the first oppy. as I will also as to money in case I receive any. I have expectation of receiving some in a day or two. The loss of Col Taylors buttons is a perfect mystery. I put them myself in the bag containing the gold wrapt up in a bit a paper. Examine the bag again. The payment of the specie tax is to be commuted for Tobo. if a bill depending should pass. There is some uncertainty however in the case. The indents will still be receivable and should be provided by those who have them not. Yrs. &c
Js. M. Jr.
